United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 98-8358.

                SIERRA CLUB, Wilderness Society, et al., Plaintiffs-Appellants,

                                                 v.

   George G. MARTIN, in his official capacity as Forest Supervisor of the Chattahoochee and
Oconee National Forests; Robert C. Joslin, Regional Forester of the United States Forest Service
for Region Eight, et al., Defendants-Appellees.

                                           Feb. 18, 1999.

Appeal from the United States District Court for the Northern District of Georgia. (No. 1:96-CV-
0926-TWT), Thomas W. Thrash, Judge.

Before BIRCH and BARKETT, Circuit Judges, and ALAIMO*, Senior District Judge.

       BARKETT, Circuit Judge:

       The Sierra Club1 appeals the district court's grant of summary judgment to the United States

Forest Service ("Forest Service") and intervenor timber companies in connection with the Forest

Service's decision to allow seven timber sales in Georgia's Chattahoochee National Forest, which

will enable logging (including clearcutting), road building and related activities. On appeal, Sierra

Club asserts that the decision to permit the timber sales, which it contends will damage the forest

environment, was arbitrary and capricious and thus violated the National Forest Management Act

(NFMA), 16 U.S.C. § 1600, et seq., and the substantive regulations promulgated under NFMA. See

36 C.F.R. §§ 219.1 et seq. We reverse.



   *
    Honorable Anthony A. Alaimo, Senior U.S. District Judge for the Southern District of
Florida, sitting by designation.
   1
   "Sierra Club" here refers to an amalgam of environmental and citizen groups that together
brought this lawsuit.
                                           Background

       The Chattahoochee and Oconee National Forests (Forest) encompass 741,000 acres in the

Appalachian Mountains of northern Georgia. In 1991, the Forest Service proposed to sell the timber

rights to seven tracts within the Forest, totaling approximately 2,000 acres. In addition to the

logging itself, the timber projects would require the construction of eighteen miles of roads into

wilderness areas of the Forest, leading to a discharge of 155.1 tons of sediment into surrounding

rivers and streams.

       The Forest Service adopted the Land and Resource Management Plan (Forest Plan) for the

Forest in 1985 and amended it in 1989.2 Before any sales of timber can occur within the Forest, the

Plan requires the Forest Service to conduct a site-specific study to determine whether the proposed

timber sale would harm the area or its resident species. After conducting a study of the projected

impact of the sales in question, the Forest Service determined that there would be no adverse impact

and approved the sales.

       Sierra Club subsequently filed suit under the Administrative Procedure Act (APA), 5 U.S.C.

§ 706, contending that these timber cutting projects would harm plant and animal species in the

Forest. Sierra Club argued that, in conducting its study, the Forest Service did not obtain, and

therefore did not consider, population inventory and population trend data for proposed, endangered,


   2
    NFMA requires the Forest Service to develop and maintain forest management plans for
each unit of the National Forest system. See 16 U.S.C. § 1604(a). Such plans must set forth
multiple objectives to ensure recreational uses, maintain a diversity of plant and animal species,
maintain the viability of native and desired non-native vertebrate species, and enable timber
yield from the forests. See 16 U.S.C. § 1604(e). NFMA also requires the Forest Service to adopt
regulations that "specify[ ] guidelines for land management plans." 16 U.S.C. § 1604(g)(3).
Those regulations are found at 36 C.F.R. § 219 et seq. NFMA further requires that all permits
and contracts for the use of the forests be consistent with the forest plans. See 16 U.S.C. §
1604(i).

                                                 2
threatened, or sensitive species of plants and animals (collectively, "PETS species"), as required by

the Forest Plan and the Forest Service's own regulations. Without such data, Sierra Club claimed

that the study of the affected area was inadequate, making the decision to sell the timber parcels

arbitrary and capricious. Sierra Club also argued that the decision to approve the sales violated 36

C.F.R. §§ 219.12, 219.19 & 219.26 because the Forest Service lacked the population data required

by those regulations as well. Finally, Sierra Club challenged the Forest Plan itself, contending that

it does not conform with NFMA because the proposed clearcutting will not adequately protect the

Forest's soil, watershed, fish, and wildlife as required by the statute.          See 16 U.S.C. §

1604(g)(3)(F)(v).

       The district court granted summary judgment to the Forest Service and timber intervenors,

holding that the Forest Service was not required to obtain the population and population trend data

for PETS species before approving the timber sales and therefore that the Forest Service did not act

arbitrarily and capriciously. Moreover, the district court found that Sierra Club's challenges to the

timber sales under 36 C.F.R. § 219 did not lie because the regulations deal specifically with the

formulation of forest plans, rather than site-specific actions initiated under an extant forest plan.

Sierra Club now appeals.

       We review grants of summary judgment de novo. Northlake Regional Medical Center

v.Waffle House System Employee Benefit Plan, 160 F.3d 1301, 1303 (11th Cir.1998). Under the

APA, agency actions should be reversed if they are found to be "arbitrary and capricious, an abuse

of discretion, or otherwise not in accordance with law." 5 U.S.C. § 706(2)(A).

                                            Discussion

1. NFMA


                                                 3
        Sierra Club first argues that the Forest Service violated NFMA by failing to comply with

the Forest Plan's requirement that population inventory information be gathered and considered

before implementing any decision affecting areas within the Forest. For each proposed project

within the Forest, the Plan requires that the Forest Service perform a site-specific Environmental

Assessment (EA), including a Biological Evaluation (BE)3 of how the area will be affected by the

project.4 Specifically, the Forest Plan states in relevant part:

       A biological evaluation of how a project may affect any species federally listed as
       threatened, endangered, or proposed, or identified by the Forest Service as sensitive, is done
       as part of the site-specific environmental analysis. This evaluation considers all available
       inventories of threatened, endangered, proposed and sensitive species populations and their
       habitat for the proposed treatment area. When adequate population inventory information
       is unavailable, it must be collected when the site has high potential for occupancy by a
       [PETS] species.

       Pursuant to the Forest Plan, a BE was done as part of the EA for each of the seven timber

projects at issue. Thereafter, the Forest Service determined that no further evaluations were

necessary and issued Findings of No Significant Impact (FONSIs) for each tract. The locus of this

dispute is whether the Forest Service, in conducting its BEs and EAs, adequately researched the

potential impact of the proposed timber sales before issuing FONSIs.




   3
    The BE serves the dual purpose of complying with (1) the consultation requirements of
Section 7 of the Endangered Species Act ("ESA"), 16 U.S.C. § 1536, to address species listed as
federally threatened or endangered and species proposed for listing under the ESA, and (2)
Forest Service regulations under NFMA regarding "sensitive" species. (Sensitive species are
plants and animals identified by a Regional Forester for which population viability is a concern,
as evidenced by significant current or predicted downward trend in population numbers or
density, or habitat capability). Forest Service Manual § 2670.5(19).
   4
    Timber Intervenors argue that the Forest Plan is not legally enforceable. We reject this
argument as inconsistent with NFMA, which requires all permits and contracts for the use of the
forests to be consistent with the forest plans. See 16 U.S.C. § 1604(i); 36 C.F.R. § 219.10(e).

                                                  4
       There is no disagreement between the parties that numerous plants and animals identified

by the Forest Service as sensitive as well as several that are endangered inhabit the proposed timber

project areas. In addition, the parties agree that the habitat in sections of the project areas are

suitable for other sensitive and endangered species. However, the Forest Service had no population

inventory information and little in the way of population data for thirty-two of the thirty-seven

vertebrate PETS species that inhabit the Forest. Sierra Club contends that, in light of the

acknowledged presence of many PETS species in the areas at issue, the Forest Service was required

by the Forest Plan to gather population data before permitting the timber sales to proceed. By failing

to collect these data, Sierra Club argues, the Forest Service violated the Forest Plan and the

provision of NFMA mandating compliance with the Plan.

       The Forest Service, on the other hand, argues that its data are adequate and that population

studies are required only if the site has a high potential for occupancy by PETS species. It maintains

that its field visits and consultation of compartment maps, CISC5 data and Georgia Natural Heritage

Program6 maps indicate that the sites of the timber sales either do not have high potential for

occupancy by PETS species, or suffice to demonstrate the continued viability of those PETS species

that do occupy the areas. This habitat information, it asserts, is adequate to satisfy the requirements

of the Forest Plan. Moreover, in its view, the Forest Service has the discretion to make




   5
    CISC stands for "Continuous Inventory of Stand Conditions;" it is a monitoring system for
the health of the forest's trees.
   6
    The GNHP maps are not part of the record in their totality. The Forest Service notes that the
maps contain sensitive data and were redacted prior to their inclusion in the Administrative
Record. However, the materials in the record are so truncated as to contain virtually no
information at all. We therefore cannot assess the probative value of the GNHP data.

                                                  5
determinations of potential impact based on information other than population inventory

information, strictly defined.

         While the Forest Service's interpretation of its Forest Plan should receive great deference

from reviewing courts, "courts must overturn agency actions which do not scrupulously follow the

regulations and procedures promulgated by the agency itself." Simmons v. Block, 782 F.2d 1545,

1550 (11th Cir.1986). Moreover, the Forest Service cannot ignore the requirements of the Forest

Plan. As NFMA makes plain, "[r]esource plans and permits, contracts, and other instruments for the

use and occupancy of National Forest System lands shall be consistent with the land management

plans." 16 U.S.C. § 1604(i); see also Thomas Jefferson University v. Shalala, 512 U.S. 504, 512,

114 S.Ct. 2381, 129 L.Ed.2d 405 (1994) (no deference due to agency interpretation that contradicts

the regulation's plain language); Florida Power & Light Co. v. Lorion, 470 U.S. 729, 744, 105 S.Ct.

1598, 84 L.Ed.2d 643 (1985) (reviewing court may remand a case to the agency "[i]f the record

before the agency does not support the agency action [or] if the agency has not considered all

relevant factors ...").

         The Forest Service admits in numerous places in the record that sensitive species do occur

within the project sites and acknowledges that those individuals would be destroyed by the proposed

timber sales. It then notes in each case that because the species also exist elsewhere within the

Forest, the timber projects would not significantly impact the species' diversity or viability. Yet, the

Forest Service reached this conclusion without gathering any inventory or population data on many

of the PETS species. Though these species are, by definition, at risk, nothing in the record indicates

that the Forest Service possessed baseline population data from which to measure the impact that

their destruction in the project areas would have on the overall forest population. We are


                                                   6
nevertheless asked to defer to the Forest Service's conclusion that there will be no significant impact

upon these species from the proposed timber projects. Absent record support for the Forest Service's

assertions, this we cannot do. Agency actions must be reversed as arbitrary and capricious when the

agency fails to "examine the relevant data and articulate a satisfactory explanation for its action

including a "rational connection between the facts found and the choice made.' " Motor Vehicle

Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 77 L.Ed.2d 443

(1983) (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168, 83 S.Ct. 239, 9

L.Ed.2d 207 (1962)).

       More basically, however, the Forest Service argues that nothing in the regulations requires

it to keep data on sensitive species and that it is therefore not necessary for it to do so. While it is

true that the regulations make no such demand, the Forest Plan explicitly does so. The Forest Plan

states that when adequate population inventory information is unavailable and the site has a high

potential for occupancy by PETS species, then the Forest Service must gather that information.

Here, the Forest Service admits that the project areas actually contain PETS species. It nonetheless

maintains that its data, though devoid of any inventory information as to some PETS species, remain

adequate to assess potential impact upon the species, forest-wide. The information which the Forest

Service deems "adequate" is in reality no information at all in terms of many of the PETS species.

Since the agency's position is contrary to the clear language of the Plan and the statute, it is not

entitled to deference. We consequently hold that the Forest Service's failure to gather population

inventory data on the PETS species occurring or with a high potential to occur within the project

areas is contrary to the Forest Plan and, therefore, that the decision to approve the timber sales

without considering this information is arbitrary and capricious.


                                                   7
2. 36 C.F.R. § 219

       Sierra Club next claims that the Forest Service's decision to proceed with the timber sales

violated 36 C.F.R. §§ 219.19 & 219.26 because it failed to collect population data specifically for

Management Indicator Species (MIS)7 (as required by § 219.19), and for all affected species (as

required by § 219.26).

       Section 219.26 creates a general obligation that the Forest Service gather and keep data to

ensure species diversity in the planning area. It states in relevant part:

       Forest Planning shall provide for the diversity of plant and animal communities and tree
       species consistent with the overall multiple use objectives of the planning area. Such
       diversity shall be considered throughout the planning process. Inventories shall include
       quantitative data making possible the evaluation of diversity in terms of its prior and present
       condition.

Section 219.19 specifically requires that the Forest Service monitor the population of Management

Indicator Species, stating:

       Fish and wildlife habitat shall be managed to maintain viable populations of existing native
       and desired non-native vertebrate species in the planning area.... (1) In order to estimate the
       effects of each alternative on fish and wildlife populations, certain vertebrate and/or
       invertebrate species present in the area shall be identified and selected as management
       indicator species.... (6) Population trends of the management indicator species will be
       monitored and relationships to habitat changes determined. [emphasis added]8

Sierra Club contends that, taken together, these two regulations obligate the Forest Service to

maintain population data on all affected species in the planning area. Since the Forest Service lacks




   7
    Management Indicator Species (MIS) are selected representative species used to estimate the
effects of the forest plans on forest ecosystems.
   8
    See also 36 C.F.R. § 219.12(d) which states that when preparing, revising or amending a
forest plan, the Forest Supervisor must "obtain and keep current inventory data appropriate for
planning and managing the resources under his administrative jurisdiction.... This may require
that special inventories or studies be prepared."

                                                  8
quantitative inventory data on many MIS, and the data it does have indicate that the populations of

some species are inexplicably declining, Sierra Club argues that the Forest Service's approval of the

timber projects was arbitrary and capricious. See Motor Vehicle Mfrs. Ass'n, 463 U.S. at 43, 103

S.Ct. 2856 (agency decisions that fail to consider important aspects of the problem or that run

counter to the evidence before the agency are arbitrary and capricious).

        The Forest Service responds first that neither § 219.19 nor § 219.26 apply at the site-specific

level. Rather, they are relevant only during the formation of the Forest Plan and, because the Forest

Plan is not a final agency action, the Sierra Club cannot challenge the Forest Plan. Second, the

Forest Service contends that even if Sierra Club could bring its § 219 challenge at the site-specific

level, it would still not be entitled to relief on the merits of its claims. The Forest Service notes that

§ 219.19 does not explicitly require the Forest Service to gather data on MIS. The regulation simply

states that population trends of the MIS must be monitored and relationships to habitat changes

determined. Furthermore, the Forest Service contends that to interpret § 219.26 to require that data

be kept on all species makes nonsense out of § 219.19's concept of management indicator species.

If the Forest Service must keep data on all species, it argues, then no purpose is served by the MIS.

        We agree that the regulations refer to the formulation of Forest Plans rather than to specific

projects proposed under already enacted Forest Plans. Section 219 begins by explicitly stating that

"[t]he regulations in this subpart set forth a process for developing, adopting, and revising land and

resource management plans for the National Forest System," 36 C.F.R. § 219.1, and the regulations

make repeated reference to the forest planning process. However, the planning process does not end

with the Forest Plan's approval. The obligations of the Forest Service with regard to the Forest Plan

continue throughout the Plan's existence. The regulations require that the Forest Service monitor


                                                    9
the plan's impact and, when necessary, revise the plan.9 Section 219.10(g) requires that forest plans

be revised every ten years and also whenever the Forest Supervisor "determines that conditions or

demands in the area covered by the plan have changed significantly or when changes in ... policies,

goals, or objectives would have a significant effect on forest level programs." 36 C.F.R. §

219.10(g). One of the purposes of this constant oversight is to establish benchmarks in order to

better assess the impact of specific actions upon the forest environment. Sierra Club is therefore

entitled to challenge the Forest Service's compliance with the Plan as part of its site-specific

challenge to the timber sales. See Wilderness Society v. Alcock, 83 F.3d 386, 390 (11th Cir.1996)

(court will not hear challenge to Forest Plan until site-specific action is proposed). A contrary result

would effectively make it impossible for a plaintiff to even seek review of the Forest Service's

compliance with a Forest Plan.

        Furthermore, the Forest Service and intervenors' substantive argument—that 36 C.F.R. §§

219.19 & 219.26 do not require the Forest Service to collect any population data—is inconsistent

with the language of the regulations. Section 219.19(a)(6) states that "[p]opulation trends of the

management indicator species will be monitored and relationships to habitat changes determined."

It is implicit that population data must be collected before it can be monitored and its relationships

determined. Likewise, § 219.26 requires that inventories of quantitative data be used when

evaluating the effect of management alternatives on forest diversity. Before inventories can be




   9
    See Inland Empire Public Lands v. United States Forest Service, 88 F.3d 754, 760 n. 6 (9th
Cir.1996) (rejecting notion that § 219.19 applies only to the promulgation and management of
forest plans and noting that areas contained within the boundaries of a National Forest would be
covered by a forest plan and thus would also be governed by 36 C.F.R. § 219.19).

                                                  10
evaluated, they have to be collected. Thus we find no merit to the Forest Service's contention that

they have no obligation under § 219 to collect population data.

        We do agree with the Forest Service that the combination of §§ 219.26 and 219.19 require

it only to collect inventory data on MIS rather than on all species in the Forest. To read § 219.26

to require inventory data on all species obviates the need for MIS and reduces § 219.19 to nonsense.

On the other hand, the Forest Service and Timber Intervenors's interpretation of § 219.26—that they

need not collect data on MIS either—would consign that regulation to a similar fate. By their

reading, § 219.26 would have no meaning despite its explicit requirement that quantitative inventory

data be used to measure forest diversity. Interpreting a regulation in a manner that robs it of all

meaning is unacceptable. Cf. Scott v. City of Hammond, Ind., 741 F.2d 992, 998 (7th Cir.1984)

(strong presumption against agency interpretation that renders statute "wholly ineffective").

        We believe that the regulations are harmonious when read together. MIS are proxies used

to measure the effects of management strategies on Forest diversity; Section 219.19 requires that

the Forest Service monitor their relationship to habitat changes. Section 219.26 requires the Forest

Service to use quantitative inventory data to assess the Forest Plan's effects on diversity. If § 219.19

mandates that MIS serve as the means through which to measure the Forest Plan's impact on

diversity and § 219.26 dictates that quantitative data be used to measure the Plan's impact on

diversity, then, taken together, the two regulations require the Forest Service to gather quantitative

data on MIS and use it to measure the impact of habitat changes on the Forest's diversity. To read

the regulations otherwise would be to render one or the other meaningless as well as to disregard

the regulations' directive that population trends of the MIS be monitored and that inventory data be

gathered in order to monitor the effects of the Forest Plan. See Sierra Club v. Glickman, 974 F.Supp.


                                                  11
905, 936 (E.D.Tex.1997) ("The unambiguous language of the MIS regulations requires collection

of population data.").10

          Turning now to the instant case, it becomes clear that the Forest Service's approval of the

timber sales without gathering and considering data on the MIS is arbitrary and capricious. The

regulations require that MIS be monitored to determine the effects of habitat changes. The timber

projects proposed for the Chattahoochee and Oconee National Forests amount to 2000 acres of

habitat change.11 Yet, despite this extensive habitat change and the fact that the some MIS

populations in the Forest are actually declining,12 the Forest Service has no population data for half

of the MIS in the Forest and thus cannot reliably gauge the impact of the timber projects on these

species.

          For the foregoing reasons, we reverse the district court's grant of summary judgment to the

Forest Service and timber intervenors on the claims that the Forest Service acted arbitrarily and

capriciously and violated NFMA, 16 U.S.C. § 1604, by approving the timber sales without gathering

data on PETS species despite the directive of the Forest Plan. We also find that the agency's failure

to gather inventory data on management indicator species violated 36 C.F.R. §§ 219.19 & 219.26

   10
     In so finding, we respectfully differ with the Ninth Circuit's conclusion in Inland Empire, 88
F.3d at 761, that habitat analyses suffice to satisfy the requirements of 36 C.F.R. § 219.19. We
believe that this finding does not conform with the clear language of the regulations, which
requires evaluation of "both amount and quality of habitat and of animal population trends of the
management indicator species." 36 C.F.R. § 219.19(a)(2) (emphasis added). It bears noting,
however, that the Inland court reached its conclusion based on a very different set of facts. In
that case, the Forest Service had conducted a site-specific EIS and detailed field studies before
concluding that the MIS would not be significantly harmed. Id. at 758, 761.
   11
     Aside from the logging itself, the timber projects will entail the construction of eighteen
miles of roads and cause over one hundred tons of sediment to be discharged into surrounding
streams and rivers.
   12
        See Sierra Club v. Martin, 992 F.Supp. 1448, 1473 (N.D.Ga.1998) (Appendix A).

                                                  12
and we reverse the district court's grant of summary judgement on that claim as well.13 REVERSED

AND REMANDED for further proceedings consistent herewith.




   13
     Sierra Club also alleges that the Forest Service violated 16 U.S.C. § 1604(g)(3)(F) and 36
C.F.R. § 219.27(c)(6), both of which require that timber harvest methods be consistent with the
protection of soil, watershed, and wildlife. Because Sierra Club has already received the relief it
seeks, we need not reach the merits of this claim.

                                                13